DETAILED ACTION
This action is responsive to the application No. 16/541,856 filed on August 15, 2019. The amendment filed on August 6, 2021 has been entered. The objection to the specification, the objection to claims 1, 5, 13, and 15-17, and the rejection of claims 1-20 under 35 U.S.C. 112(b) are withdrawn in light of Applicant’s amendment. Additionally, the potential objection to claim 20 under 37 CFR 1.75 is overcome by Applicant’s amendment.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding independent Claim 1 and claims dependent therefrom, the prior art of record neither anticipates nor renders obvious a display panel comprising an anodes that are evenly arranged, in combination with drive circuit groups having a distance between adjacent drive circuits in each drive circuit group less than a distance between two adjacent drive circuits in two adjacent drive circuit groups, in combination with a plurality of imaging apertures formed at a light blocking layer such that vertical projections of the imaging apertures on a film layer having the plurality of drive circuits are between two adjacent drive circuit groups, and in combination with the additionally claimed features.
Regarding independent Claim 20, the reason for the indication of allowable subject matter is the same as with respect to claim 1.
The closest prior art appears to be Ryu (U.S. Pub # 2020/0381492), which teaches in Fig. 15 aperture openings between a plurality of rows of pixel groups. Ryu fails to teach a 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARDNER W. S. SWAN whose telephone number is (571)272-4311. The examiner can normally be reached on M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/GARDNER W. S. SWAN/Examiner, Art Unit 2892                                                                                                                                                                                                        

/LEX H MALSAWMA/Primary Examiner, Art Unit 2892